DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/15/2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments, filed 09/15/2021, with respect to the specification objections have been fully considered and are persuasive. The objections has been withdrawn. 

Applicant’s arguments and amendments, filed 09/15/2021, with respect to the claim objections have been fully considered and are persuasive. The objections has been withdrawn. 

Applicant’s arguments filed 09/15/2021, with respect to the 35 USC §102 and §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
Claim 1, 3-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US-9583715-B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least compound 24 anticipates the claims.

Claims 1, 3-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US-10903432-B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because compound 135 anticipates the claims.

Claims 1, 3-11, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15/866,885 (NOA mailed, not yet issued).
Although the claims at issue are not identical, they are not patentably distinct from each other because compound 102, with simple substitution of 9,9’-dibenzofluorene linking group to 9,9’-dimethylfluorene or 9,9’-dimethylfluorene as group in Formula 2 meets the claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “when X1 is O or S, the L1 to L8 corresponding to the at least one selected from R1 to R8 that is a cyano group or a cyano group-containing carbocyclic group is not a single bond.”
There is insufficient support for this negative limitation in the instant specification; in fact, compounds having this motif are indeed present in the instant specification, and all of the compounds broadly have this motif.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 8-11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang, et al., WO-2018190522-A1.

Claim 1. Yang teaches a heterocyclic compound represented by Formula 1 (subset of compounds where Ar1 is a C6-C20 aryl substituted with a cyano group, fluorenyl group substituted with a cyano group and Ar2 is represented by Formula 2b; one such example is shown below, but the number of choices for Ar1 and Ar2 so limited that the genus also anticipates the claims, as one immediately envisions the subset of compounds corresponding to the claims, or it would have been obvious):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


wherein, in Formulae 1,
X1 is selected from C(R11)(R12), 
Two of L1 to L8 are each independently a single bond or substituted or unsubstituted phenyl, the remainder are a single bond (prior art definition for L1 and L2; the latter falls within the scope of C6 carbocyclic),
a1 to a8 and a23 are each independently an integer of 1 (see above),
R1 to R8 and R23 are hydrogen, or a group represented by Formula 2-2, or a cyano group-containing carbocyclic group (see above),
R11 to R15 are each a substituted or unsubstituted C6 aryl group (see above),
at least one selected from R1 to R8 is a cyano group-containing carbocyclic group, and at least one of the remaining R1 to R8 is a group represented by or a group represented by Formula 2-2,
when X1 is O or S… (N/A),
in Formula 1, when X1 is C(R11)(R12), at least one selected from R1 to R8 is a cyano group-containing carbocyclic group, wherein R11 and R12 are not simultaneously —F (see compounds),
R11 and R12 are optionally linked each other via a single bond (the fluorenyl group may be substituted, and two substituents may be bonded to each other to form a spiro structure),
R23 is independently selected from hydrogen, deuterium, a substituted or unsubstituted C1-C20 alkyl group, and a substituted or unsubstituted phenyl (C6 aryl group),
wherein R23 is not a cyano group (see definitions for Ar3),
b1 to b8 and b23 are each independently an integer of 1,
R1 to R8, R11 to R15, R21 to R23, L1 to L8, and L23 do not include a carbazole group (see examples),
at least one substituent … is selected from:
deuterium, —F, —Cl, —Br, —I, etc. (as used herein, the term "substituted or unsubstituted" is deuterium; Halogen group; Nitrile group; Nitro group; Hydroxyl group; Carbonyl group; Ester group; Imide group; Amino group; Phosphine oxide groups; An alkoxy group;  An aryloxy group; Alkyl thioxy group; Arylthioxy group; Alkyl sulfoxy groups; Aryl sulfoxy group; Silyl group; boron group; Alkyl group; Cycloalkyl group; Alkenyl groups; Aryl group; Aralkyl group; Ar alkenyl group; Alkylaryl group; Haloalkyl; Haloalkoxy; Alkylamine group; Aralkyl amine groups; Heteroarylamine group; Arylamine group; Aryl phosphine group; Or substituted or unsubstituted with one or more substituents selected from the group consisting of a heterocyclic group including one or more hetero atoms selected from the group consisting of O, N, Si, and S. It means that the substituted or unsubstituted two or more substituents of the substituents exemplified above).

Claim 2. Yang teaches or suggests the heterocyclic compound of claim 1, wherein L1 to L8 and L21 to L23 are each independently selected from:
A single bond,
A benzene group, 
and a benzene group, substituted with at least one selected from deuterium, —F, —Cl, —Br, —I, etc. (see above re: substituents).

Claim 3. Yang teaches or suggests the heterocyclic compound of claim 1, wherein R1 to R8 may each independently be selected from:
a group represented by Formula 2-2, hydrogen, a phenyl group, a biphenyl group, a terphenyl group, etc., a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, etc. each substituted with cyano (see above re: substituents), 
and R11 to R12 are a phenyl group, each substituted with at least one selected from… (see above re: substituents)

Claim 4. Yang teaches or suggests the heterocyclic compound of claim 1, wherein the cyano group-containing cyclic compound is selected from a phenyl group, a biphenyl group, a terphenyl group, etc., a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, etc. (see above re: substituents).

Claim 5. Yang teaches or suggests the heterocyclic compound of claim 1, wherein the cyano group-containing cyclic compound is selected from groups represented by Formulae 4-1 to 4-16: wherein, * in Formulae 4-1 to 4-16 indicates a binding site to a neighboring atom (see general disclosure as well as specific definitions for Ar1 @ p. 11).

Claim 6. Yang teaches or suggests the heterocyclic compound of claim 1, R23 is selected from:
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, etc. (see definitions for aryl);
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group (see definitions for aryl)
each substituted with at least one selected from deuterium, —F, —Cl, —Br, —I, etc. (see general definitions for prior art Ar3 and substituents).

Claim 8. Yang teaches or suggests the heterocyclic compound of claim 1, wherein R6 is a group represented by Formula 2-2, and at least one selected from R5, R7, and R8 is a cyano group or a cyano group-containing carbocyclic group (see general formula and examples, including those not cited by the examiner but reading on the claimed formulae, e.g. those on p. 22).

Claim 9. Yang teaches or suggests the heterocyclic compound of claim 1, wherein R7 is a group represented by Formula 2-2, and at least one selected from R5, R6, and R8 is a cyano group or a cyano group-containing carbocyclic group (see general formula and examples, including those not cited by the examiner but reading on the claimed formulae, e.g. those on p. 22).

Claim 10. Yang teaches or suggests the heterocyclic compound of claim 1, wherein at least one selected from R2, R3, and R8 is a cyano group or a cyano group-containing cyclic group (see general formula and examples, including those not cited by the examiner but reading on the claimed formulae, e.g. those on p. 22).

Claim 11. Yang teaches or suggests the heterocyclic compound of claim 1, wherein Formula 2-2 is represented by one selected from Formulae 2-2(1) to 2-2(4): wherein, in Formulae 2-2(1) to 2-2(4), L23, a23, R23, and b23 are the same as defined in claim 1 (see general formula and examples, including those not cited by the examiner but reading on the claimed formulae, e.g. those on p. 22).

Claim 13. Yang teaches or suggests an organic light-emitting device (see general disclosure and Figs. 1-2) comprising:
a first electrode;
a second electrode facing the first electrode;
and an organic layer between the first electrode and the second electrode, wherein the organic layer comprises an emission layer and at least one of the heterocyclic compound of claim 1.

Claim 14. Yang teaches or suggests the organic light-emitting device of claim 13, wherein:
the first electrode is an anode, the second electrode is a cathode, and the organic layer comprises, i) a hole transport region between the first electrode and the emission layer and comprising a hole injection layer, a hole transport layer, a buffer layer, an electron blocking layer, or any combination thereof, and ii) an electron transport region between the emission layer and the second electrode and comprising a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (see general disclosure).

Claim 15. Yang teaches or suggests the organic light-emitting device of claim 14, wherein the electron transport region comprises at least one of the heterocyclic compound (see general disclosure).

Claim 16. Yang teaches or suggests the organic light-emitting device of claim 14, wherein the electron transport region comprises an electron transport layer and an electron injection layer, wherein the electron transport layer comprises at least one of the heterocyclic compound (see general disclosure).

Claim 17. Yang teaches or suggests the organic light-emitting device of claim 14, wherein the hole transport region comprises a p-dopant, wherein the p-dopant comprises a cyano group-containing compound (HT-A).

Claim 18. Yang teaches or suggests the organic light-emitting device of claim 13, wherein the emission layer comprises at least one selected from an anthracene-based compound, a pyrene-based compound, an arylamine-based compound, and a styryl-based compound (see general disclosure and specific examples).

Claim(s) 1-7, 11, and 13-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang, et al., US-20190341558-A1 (US-equivalent of WO-2018199466-A1).

Claim 1. Yang teaches a heterocyclic compound represented by Formula 1 (subset of compounds where Ar1 is aryl having 6 to 20 carbon atoms substituted with at least one functional group selected from the group consisting of cyano, fluorenyl group substituted with a cyano group; one such example is shown below):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


wherein, in Formulae 1,
X1 is selected from O or S, 
Two of L1 to L8 are each independently a single bond or substituted or unsubstituted phenyl, the remainder are a single bond (prior art definition for L1 and L2; the latter falls within the scope of C6 carbocyclic),
a1 to a8 and a23 are each independently an integer of 1,
R1 to R8 and R23 are hydrogen, or a group represented by Formula 2-2, or a cyano group-containing carbocyclic group (see above),
R11 to R15 are each a substituted or unsubstituted C6 aryl group,
at least one selected from R1 to R8 is a cyano group-containing carbocyclic group, and at least one of the remaining R1 to R8 is a group represented by or a group represented by Formula 2-2,
when X1 is O or S, the L1 to L8 corresponding to the at least one selected from R1 to R8 that is a cyano group or a cyano group-containing carbocyclic group is not a single bond (N/A),
in Formula 1, when X1 is C(R11)(R12)… (N/A),
R11 and R12 are optionally linked each other via a single bond (the fluorenyl group may be substituted, and two substituents may be bonded to each other to form a spiro structure),
R23 is independently selected from hydrogen, deuterium, a substituted or unsubstituted C1-C20 alkyl group, and a substituted or unsubstituted phenyl (C6 aryl group), wherein R23 is not a cyano group (see definitions for Ar3),
b1 to b8 and b23 are each independently an integer of 1 
R1 to R8, R11 to R15, R21 to R23, L1 to L8, and L23 do not include a carbazole group (see examples),
at least one substituent … is selected from:
deuterium, —F, —Cl, —Br, —I, etc. (as used herein, the term "substituted or unsubstituted" is deuterium; Halogen group; Nitrile group; Nitro group; Hydroxyl group; Carbonyl group; Ester group; Imide group; Amino group; Phosphine oxide groups; An alkoxy group;  An aryloxy group; Alkyl thioxy group; Arylthioxy group; Alkyl sulfoxy groups; Aryl sulfoxy group; Silyl group; boron group; Alkyl group; Cycloalkyl group; Alkenyl groups; Aryl group; Aralkyl group; Ar alkenyl group; Alkylaryl group; Haloalkyl; Haloalkoxy; Alkylamine group; Aralkyl amine groups; Heteroarylamine group; Arylamine group; Aryl phosphine group; Or substituted or unsubstituted with one or more substituents selected from the group consisting of a heterocyclic group including one or more hetero atoms selected from the group consisting of O, N, Si, and S. It means that the substituted or unsubstituted two or more substituents of the substituents exemplified above).

Claim 2. Yang teaches or suggests the heterocyclic compound of claim 1, wherein L1 to L8 and L21 to L23 are each independently selected from:
A single bond,
A benzene group, 
and a benzene group, substituted with at least one selected from deuterium, —F, —Cl, —Br, —I, etc. (see above re: substituents).

Claim 3. Yang teaches or suggests the heterocyclic compound of claim 1, wherein R1 to R8 may each independently be selected from:
a group represented by Formula 2-2, hydrogen, a phenyl group, a biphenyl group, a terphenyl group, etc., a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, etc. each substituted with cyano (see above re: substituents), 
and R11 to R12 are a phenyl group, each substituted with at least one selected from… (see above re: substituents)

Claim 4. Yang teaches or suggests the heterocyclic compound of claim 1, wherein the cyano group-containing cyclic compound is selected from a phenyl group, a biphenyl group, a terphenyl group, etc., a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, etc. (see above re: substituents).

Claim 5. Yang teaches or suggests the heterocyclic compound of claim 1, wherein the cyano group-containing cyclic compound is selected from groups represented by Formulae 4-1 to 4-16: wherein, * in Formulae 4-1 to 4-16 indicates a binding site to a neighboring atom (see general disclosure as well as specific definitions for Ar1 @ p. 11).

Claim 6. Yang teaches or suggests the heterocyclic compound of claim 1, R23 is selected from:
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, etc. (see definitions for aryl);
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group (see definitions for aryl)
each substituted with at least one selected from deuterium, —F, —Cl, —Br, —I, etc. (see general definitions for prior art Ar3 and substituents).

Claim 7. Yang teaches or suggests the heterocyclic compound of claim 1, wherein R6 is a group represented by Formula 2-2, and R4 is a cyano group-containing carbocyclic group.

Claim 11. Yang teaches or suggests the heterocyclic compound of claim 1, wherein Formula 2-2 is represented by one selected from Formulae 2-2(1) to 2-2(4): wherein, in Formulae 2-2(1) to 2-2(4), L23, a23, R23, and b23 are the same as defined in claim 1 (see general disclosure).

Claim 13. Yang teaches or suggests an organic light-emitting device (see general disclosure and Figs. 1-2) comprising:
a first electrode;
a second electrode facing the first electrode;
and an organic layer between the first electrode and the second electrode, wherein the organic layer comprises an emission layer and at least one of the heterocyclic compound of claim 1.

Claim 14. Yang teaches or suggests the organic light-emitting device of claim 13, wherein:
the first electrode is an anode, the second electrode is a cathode, and the organic layer comprises, i) a hole transport region between the first electrode and the emission layer and comprising a hole injection layer, a hole transport layer, a buffer layer, an electron blocking layer, or any combination thereof, and ii) an electron transport region between the emission layer and the second electrode and comprising a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (see general disclosure).

Claim 15. Yang teaches or suggests the organic light-emitting device of claim 14, wherein the electron transport region comprises at least one of the heterocyclic compound (see general disclosure).

Claim 16. Yang teaches or suggests the organic light-emitting device of claim 14, wherein the electron transport region comprises an electron transport layer and an electron injection layer, wherein the electron transport layer comprises at least one of the heterocyclic compound (see general disclosure).

Claim 17. Yang teaches or suggests the organic light-emitting device of claim 14, wherein the hole transport region comprises a p-dopant, wherein the p-dopant comprises a cyano group-containing compound (HT-A).

Claim 18. Yang teaches or suggests the organic light-emitting device of claim 13, wherein the emission layer comprises at least one selected from an anthracene-based compound, a pyrene-based compound, an arylamine-based compound, and a styryl-based compound (see general disclosure and specific examples).

Claim Rejections - 35 USC § 103
Claim(s) 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al., WO-2018190522-A1.

Claim 7. Yang teaches or suggests the heterocyclic compound of claim 1, wherein at least one of R6 and R7 is a group represented by Formula 2-2, and at least one selected from R1, R2, R3, and R4 is a cyano group-containing carbocyclic group.
However, the prior art compounds are position isomers of the claimed compound, and Yang clearly teaches such compounds work in OLEDs as comparative compounds, albeit at slightly lower current densities than the inventive compounds (see Comparative Examples).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have made the position isomers, such that at least one of R6 and R7 is a group represented by Formula 2-2, and at least one selected from R1, R2, R3, and R4 is a cyano group-containing carbocyclic group, as one of ordinary skill in the art would have made the position isomers in the expectation that similar compounds would have similar properties, and/or properties similar to the comparative compounds of Yang. See MPEP §2144.09. See MPEP §2144.09.

Claim 12. Yang teaches a heterocyclic compound, but not wherein the heterocyclic compound is selected from Compounds 53 to 95.
However, claimed compounds 84-86 are position isomers of the prior art compounds, and Yang clearly teaches such compounds work in OLEDs as comparative compounds, albeit at slightly lower current densities than the inventive compounds (see Comparative Examples).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have made the position isomers, resulting in compounds 84-86, as one of ordinary skill in the art would have made the position isomers in the expectation that similar compounds would have similar properties, and/or properties similar to the comparative compounds of Yang. See MPEP §2144.09.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al., WO-2018190522-A1, and further in view of examiner’s official notice.

Claim 19. Yang teaches or suggests the organic light-emitting device of claim 13, but not explicitly wherein:
the emission layer is a first color light emission layer, the organic light-emitting device further comprises i) at least one second color light emission layer, or ii) at least one second color light emission layer and at least one third color light emission layer, between the first electrode and the second electrode, a maximum emission wavelength of the first color light, a maximum emission wavelength of the second color light, and a maximum emission wavelength of the third color light are identical to or different from each other, and the first color light and the second color light are emitted in the form of mixed light, or the first color light, the second color light, and the third color light are emitted in the form of mixed light.
However, the examiner takes official notice that before the effective filing date of the claimed invention, that such a configuration was known, and could be used in order to provide the benefit of providing white and/or mixed light.

Claim 20. Yang does not explicitly teach or suggest an electronic apparatus comprising:
a thin film transistor comprising a source electrode, a drain electrode, an activation layer, and a gate electrode;
and the organic light-emitting device of claim 13, wherein the first electrode of the organic light-emitting device is electrically connected to one of the source electrode and the drain electrode of the thin film transistor.
However, the examiner takes official notice that before the effective filing date of the claimed invention, that such an apparatus was known, and it was known to use OLEDs in such a configuration in order to drive an OLED in an active-matrix display device.

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al., WO-2018190466-A1.

Claim 8. Yang teaches or suggests the heterocyclic compound of claim 1, but not wherein R6 is a group represented by Formula 2-1 or 2-2, and at least one selected from R5, R7, and R8 is a cyano group or a cyano group-containing carbocyclic group.
However, the prior art compounds are position isomers of the claimed compound, and Yang clearly teaches such compounds work in OLEDs as comparative compounds, albeit at slightly lower current densities than the inventive compounds (see Comparative Examples).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have made the position isomers, such that R6 is a group represented by Formula 2-1 or 2-2, and at least one selected from R5, R7, and R8 is a cyano group or a cyano group-containing carbocyclic group, as one of ordinary skill in the art would have made the position isomers in the expectation that similar compounds would have similar properties, and/or properties similar to the comparative compounds of Yang. See MPEP §2144.09. See MPEP §2144.09.

Claim 9. Yang teaches or suggests the heterocyclic compound of claim 1, wherein R7 is a group represented by Formula 2-1 or 2-2, and at least one selected from R5, R6, and R8 is a cyano group or a cyano group-containing carbocyclic group.
However, the prior art compounds are position isomers of the claimed compound, and Yang clearly teaches such compounds work in OLEDs as comparative compounds, albeit at slightly lower current densities than the inventive compounds (see Comparative Examples).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have made the position isomers, such that R7 is a group represented by Formula 2-1 or 2-2, and at least one selected from R5, R6, and R8 is a cyano group or a cyano group-containing carbocyclic group, as one of ordinary skill in the art would have made the position isomers in the expectation that similar compounds would have similar properties, and/or properties similar to the comparative compounds of Yang. See MPEP §2144.09. See MPEP §2144.09.

Claim 10. Yang teaches or suggests the heterocyclic compound of claim 1, wherein at least one selected from R2, R3, and R8 is a cyano group or a cyano group-containing cyclic group.
However, the prior art compounds are position isomers of the claimed compound, and Yang clearly teaches such compounds work in OLEDs as comparative compounds, albeit at slightly lower current densities than the inventive compounds (see Comparative Examples).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have made the position isomers, such that at least one of R2, R3, and R8 is a cyano group or a cyano group-containing cyclic group, as one of ordinary skill in the art would have made the position isomers in the expectation that similar compounds would have similar properties, and/or properties similar to the comparative compounds of Yang. See MPEP §2144.09. See MPEP §2144.09.

Claim 12. Yang teaches or suggests the heterocyclic compound of claim 1, but not wherein the heterocyclic compound is selected from Compounds 1 to 95.
However, claimed compounds 62-64 and 93 are position isomers of the prior art compounds, and Yang clearly teaches such compounds work in OLEDs as comparative compounds, albeit at slightly lower current densities than the inventive compounds (see Comparative Examples).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have made the position isomers, resulting in compounds 62-64 and 93, as one of ordinary skill in the art would have made the position isomers in the expectation that similar compounds would have similar properties, and/or properties similar to the comparative compounds of Yang. See MPEP §2144.09.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al., WO-2018190466-A1, in view of examiner’s official notice.

Claim 19. Yang teaches or suggests the organic light-emitting device of claim 13, but not explicitly wherein:
the emission layer is a first color light emission layer, the organic light-emitting device further comprises i) at least one second color light emission layer, or ii) at least one second color light emission layer and at least one third color light emission layer, between the first electrode and the second electrode, a maximum emission wavelength of the first color light, a maximum emission wavelength of the second color light, and a maximum emission wavelength of the third color light are identical to or different from each other, and the first color light and the second color light are emitted in the form of mixed light, or the first color light, the second color light, and the third color light are emitted in the form of mixed light.
However, the examiner takes official notice that before the effective filing date of the claimed invention, that such a configuration was known, and could be used in order to provide the benefit of providing white and/or mixed light.

Claim 20. Yang does not explicitly teach or suggest an electronic apparatus comprising:
a thin film transistor comprising a source electrode, a drain electrode, an activation layer, and a gate electrode;
and the organic light-emitting device of claim 13, wherein the first electrode of the organic light-emitting device is electrically connected to one of the source electrode and the drain electrode of the thin film transistor.
However, the examiner takes official notice that before the effective filing date of the claimed invention, that such an apparatus was known, and it was known to use OLEDs in such a configuration in order to drive an OLED in an active-matrix display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721